     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 1 of 16 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

COURTNEY PETROFF

Plaintiff,

v.                                           CASE NO.:

C & L HOSPITALITY GROUP, INC.
d/b/a CRAZY HORSE,

Defendant.
___________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff, COURTNEY PETROFF (hereinafter referred as “Plaintiff”), by

and through the undersigned counsel, hereby files this Complaint against

Defendant C & L HOSPITALITY GROUP, INC. d/b/a CRAZY HORSE

(hereinafter referred as “C & L” or “Defendant”), and states the following:

                             NATURE OF CASE

      1.     This is a claim by Plaintiff, COURTNEY PETROFF, against her

former employer, C & L, for violations of the Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991, 42 U.S.C.

§1981a (collectively “Title VII”), the Pregnancy Discrimination Act of 1978

(“PDA”), which amended Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et. seq., 42 U.S.C. §1981, and The Family and Medical Leave Act of 1993

(“FMLA”) 29 U.S.C. § 2601, et seq. Plaintiff is seeking damages including back
      Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 2 of 16 PageID 2




pay, front pay, compensatory damages, liquidated damages, punitive damages

(if permitted to be pled), attorneys’ fees and costs, and all other fair and

justifiable relief under the law.



                                    PARTIES

      2.    Plaintiff was hired by C & L in or around July 2016 as a Hostess.

      3.    Plaintiff worked for C & L at its Star’s World Class Men’s Club

location in Orlando, Florida from approximately July 2016 through 2018.

      4.    Plaintiff worked for C & L at its Crazy Horse Gentlemen’s Club in

Orlando, Florida from approximately 2018 until October 2019.

      5.    At the time of her termination, Plaintiff worked for Defendant as

a Bartender.

      6.    C & L owns, controls, and operates restaurant/bar and night clubs

in the state of Florida including the location where Plaintiff was employed.

      7.    By the very nature of its work, C & L is a corporation that is

engaged in commerce.

      8.    Defendant is engaged in an industry affecting commerce.

      9.    Defendant employs more than fifty (50) employees.

      10.   Defendant employs more than fifty (50) employees within 75 miles

of Orlando, Florida.

      11.   Plaintiff is an “employee” as defined by the FMLA.

                                       2
     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 3 of 16 PageID 3




      12.    Defendant is an “employer” as defined by the FMLA.

                         JURISDICTION & VENUE

      13.    Plaintiff brings this action for damages and all available relief

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, as amended

by the Civil Rights Act of 1991, 42 U.S.C. §1981a (collectively “Title VII”), the

Pregnancy Discrimination Act of 1978 (“PDA”), which amended Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq., 42 U.S.C. §1981, and

The Family and Medical Leave Act of 1993 (“FMLA”) 29 U.S.C. § 2601, et seq.

      14.    The acts and omissions giving rise to this action occurred in

Orange County, Florida.

      15.    Defendant conducts business in Orange County, Florida.

      16.    Plaintiff was employed with Defendant in Orange County, Florida.

      17.    This is an action at law raises a federal question under federal law.

      18.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1331.

      19.    Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of the

events and omissions giving rise to the claims occurred within this District.

      20.    Plaintiff has satisfied all administrative prerequisites to perfect

her claim.



                                        3
       Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 4 of 16 PageID 4




       21.   Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) attached hereto as Exhibit

“A.”

       22.   The EEOC issued a Notice of Right to Sue attached hereto as

Exhibit “B.”

       23.   Plaintiff brings this suit within ninety (90) days of receipt of her

Notice of Right to Sue.

                          FACTUAL ALLEGATIONS

       24.   Plaintiff began her employment with Defendant in 2016 at its

Star’s World Class Men’s Club location in Orlando, Florida.

       25.   In or around 2018, Plaintiff transferred to Defendant’s Crazy

Horse Gentlemen’s Club in Orlando, Florida.

       26.   Plaintiff was in good standing as an employee.

       27.   Plaintiff received praise for her work.

       28.   In May 2019, Plaintiff advised Defendant’s management that she

was pregnant.

       29.   Subsequently, Plaintiff was told by co-workers that management

was going to terminate Plaintiff because she “was showing too much”, referring

to her pregnancy.

       30.   Ms. Petroff was also advised management had stated that

pregnancy at work was “gross”.

                                        4
     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 5 of 16 PageID 5




      31.    Upon hearing these comments, Plaintiff confronted her manager,

Michelle Gilles.

      32.    Plaintiff asked to work the door if she was not being allowed to

bartend.

      33.    Ms. Gilles specifically replied she didn’t feel comfortable with

Plaintiff working at all while pregnant.

      34.    Ms. Gilles went on to state Plaintiff would get her job back “after

[her] pregnancy [was] over” and not to think of it as being let go but rather she

was being given “an extended vacation”.

      35.    C & L’s Human Resources Representative provided a written

statement to the EEOC in which it said, “we do not offer our employees

vacation or PTO” and “[Plaintiff’s] position did not pose a hazard to her

continuing to work and she could have continued employment.” See C&L

Letter to EEOC dated January 29, 2020 attached hereto as Exhibit “C”.

      36.    However, Ms. Gilles had already sent text messages to Plaintiff

stating “I don’t really feel comfortable with you even there. There’s too many

hazards….”     See text messages from Michelle Gilles attached hereto as

Exhibit “D”.

      37.    Plaintiff was specifically told by management that she could not

return to work while pregnant.



                                        5
     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 6 of 16 PageID 6




     38.    Plaintiff had no performance related issues while working for

Defendant

     39.    Prior to advising C & L of her pregnancy, Plaintiff received a top

sales award in the Spring of 2019.

     40.    Prior to advising C & L of her pregnancy, Plaintiff was also being

trained to become a manager.

     41.    Upon learning of Plaintiff’s pregnancy, C & L stopped her

management training.

     42.    C & L further refused Plaintiff’s attempts to return to work.

     43.    C & L failed to reinstate Ms. Petroff to the position she held prior

to advising them of her pregnancy

     44.    C & L constructively discharged Plaintiff in October of 2019 by

refusing to allow her return to work while pregnant.

     45.    Additionally, Defendant failed to advised Plaintiff of her eligibility

for leave and rights under the FMLA

     46.    C & L t never offered FMLA leave to Plaintiff.

     47.    In this regard, Plaintiff, who had been employed since 2016, was

eligible for FMLA/maternity leave.

     48.    Plaintiff was due to give birth in January of 2020.

     49.    Although Plaintiff was entitled to FMLA leave, Defendant failed

to advise of her rights under the FMLA.

                                        6
     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 7 of 16 PageID 7




      50.   Defendant’ actions interfered with Plaintiff’s rights under the

FMLA

      51.   Defendant constructively discharged Plaintiff based upon her need

and use of FMLA benefits, as well as being pregnant.

      52.   In 2018, Defendant employed 50 or more employees within a 75-

mile radius of the location(s) where Plaintiff worked.

      53.   In 2019, Defendant employed 50 or more employees within a 75-

mile radius of the location(s) where Plaintiff worked.

      54.   As of the date, Plaintiff had been employed by defendant at least

twelve (12) months prior to January 2020, when Plaintiff would have needed

to utilize FMLA leave.

      55.   Plaintiff worked 1,250 hours for Defendant during the year

immediately preceding January 2020, when Plaintiff would have needed to

utilize FMLA leave.

                     COUNT I
PREGANCY/GENDER DISCRIMINATION IN VIOLATION TITLE VII

      56.   Plaintiff realleges and adopts allegations contained in paragraphs

1-55, as though fully stated herein.

      57.   Plaintiff is a member of a protected class because she is female.

      58.   Plaintiff is a member of a protected class because she was pregnant

during the period of time at-issue.


                                       7
      Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 8 of 16 PageID 8




      59.   At all material times, Plaintiff was qualified to perform her job

duties.

      60.   At all material times, Defendant knew that Plaintiff was pregnant.

      61.   The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against discrimination under Title VII because it

treated Plaintiff less favorably because of her pregnancy.

      62.   Defendant did not subject the non-pregnant employees to

discriminatory treatment.

      63.   Plaintiff suffered an adverse employment action when she was

constructively discharged.

      64.   The discrimination to which Plaintiff was subjected was based on

her gender and pregnancy.

      65.   Defendant does not have a legitimate, non-discriminatory reason

for discharging the Plaintiff.

      66.   The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and

suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

      67.   The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

                                         8
     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 9 of 16 PageID 9




award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

      68.   Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.

      69.   Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

      WHEREFORE, Plaintiff respectfully requests entry of:

      a.    declaratory judgment that the discrimination/harassment against

Plaintiff by Defendant was a violation of Plaintiff’s rights under Title VII;

      b.    require that Defendant make Plaintiff whole for her losses suffered

as a result of the discrimination through an award of back pay;

      c.    require that Defendant make Plaintiff whole for her losses suffered

as a result of the discrimination through reinstatement, or, if that is not

practical, through an award of front pay;

      d.    compensatory damages;

      e.    judgment against Defendant for damages, including punitive

damages (when ultimately pled and approved by this Court);

      f.    judgment interest, and, if applicable, post-judgment interest;

      g.    reasonable attorneys’ fees and litigation expenses against

Defendant; and

                                        9
     Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 10 of 16 PageID 10




       h.     any additional relief that this Court deems just.

                             COUNT II
               RETALIATION IN VIOLATION OF TITLE VII

       70.    Plaintiff realleges and adopts allegations contained in paragraphs

1-55, as though fully stated herein.

       71.    Plaintiff engaged in statutorily protected activity when she

complained to Michelle Gilles regarding the discriminatory comments against

her from management because of her pregnancy.

       72.    Plaintiff suffered an adverse employment action when she was

constructively discharged.

       73.    A causal connection exists between the protected activity and the

adverse action.

       74.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against retaliation under Title VII because it treated

Plaintiff less favorably because of her complaints of race discrimination.

       75.    Defendant does not have a legitimate, non-discriminatory reason

for its firing of Plaintiff.

       76.    The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and




                                        10
    Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 11 of 16 PageID 11




suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

      77.   The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

      78.   Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.

      79.   Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

      WHEREFORE, Plaintiff respectfully requests entry of:

      a.    declaratory judgment that the retaliation against Plaintiff by

Defendant was a violation of Plaintiff’s rights under Title VII;

      b.    require that Defendant make Plaintiff whole for her losses suffered

as a result of the discrimination through an award of back pay;

      c.    require that Defendant make Plaintiff whole for her losses suffered

as a result of the discrimination through reinstatement, or, if that is not

practical, through an award of front pay;

      d.    compensatory damages;



                                         11
    Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 12 of 16 PageID 12




         e.    judgment against Defendant for damages, including punitive

damages (when ultimately pled and approved by this Court);

         f.    judgment interest, and, if applicable, post-judgment interest;

         g.    reasonable attorneys’ fees and litigation expenses against

Defendant; and

         h.    any additional relief that this Court deems just.


                              COUNT III
                     INTERFERENCE UNDER THE FMLA

         80.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 55 above as though fully stated herein.

         81.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         82.   Defendant was Plaintiff’s employer as defined by the FMLA.

         83.   Defendant’s acts and omissions constitute interference with

Plaintiff’s rights under the FMLA.

         84.   As a direct, natural, proximate and foreseeable result of the

actions of Defendant, Plaintiff has suffered injuries for which she is entitled to

compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.



                                         12
    Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 13 of 16 PageID 13




      85.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable

harm.

      86.   Defendant’s violations of the FMLA were willful.

      87.   Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff respectfully requests entry of:

      a.    judgment in her favor and against Defendant for their interference

with her rights under the FMLA;

      b.    judgment in her favor and against Defendant for damages,

including lost earnings and benefits, reinstatement, front pay, and/or all actual

monetary losses suffered as a result of Defendant’ conduct;

      c.    judgment in her favor and against Defendant for her reasonable

attorneys’ fees and litigation expenses;

      d.    judgment in her favor and against Defendant for liquidated

damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

      e.    declaratory judgment that Defendant’ practices toward Plaintiff

violate her rights under the FMLA; and

      f.    order granting such other and further relief as this Court deems

just and equitable under the circumstances of this case.



                                       13
    Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 14 of 16 PageID 14




                              COUNT IV
                     RETALIATION UNDER THE FMLA

         88.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 55 above as if fully set forth herein.

         89.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         90.   Defendant were Plaintiff’s employer as defined by the FMLA.

         91.   Defendant discriminated and/or retaliated against Plaintiff

because Defendant knew she was eligible for leave under the FMLA.

         92.   Defendant discriminated and/or retaliated against Plaintiff

because Plaintiff attempted to exercise her rights under the FMLA

         93.   Defendant   had   actual    or   constructive   knowledge   of   the

discriminatory/retaliatory conduct of Plaintiff’s supervisors.

         94.   Defendant’s acts and omissions negatively affected one or more

terms, conditions and/or privileges of Plaintiff’s employment.

         95.   Defendant’s discriminatory acts and omissions occurred, at least

in part, because of Plaintiff’s request for FMLA-covered leave.

         96.   Defendant’s conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the FMLA.

         97.   As a direct, natural, proximate and foreseeable result of the

actions of Defendant, Plaintiff has suffered injuries for which she is entitled to


                                          14
    Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 15 of 16 PageID 15




compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

      98.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable

harm.

      99.   Defendant’ violations of the FMLA were willful.

      100. Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff respectfully requests entry of:

      a.    judgment in her favor and against Defendant for violation of the

anti-discrimination/anti-retaliation provisions of the FMLA;

      b.    judgment in her favor and against Defendant for damages,

including lost earnings, reinstatement, front pay, and/or all actual monetary

losses suffered as a result of Defendant’s conduct;

      c.    judgment in her favor and against Defendant for her reasonable

attorneys’ fees and litigation expenses;

      d.    judgment in her favor and against Defendant for liquidated

damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

      e.    declaratory judgment that Defendant practices toward Plaintiff

violate her rights under the FMLA; and

                                       15
    Case 6:21-cv-00272 Document 1 Filed 02/08/21 Page 16 of 16 PageID 16




      f.    an order granting such other and further relief as this Court deems

just and equitable under the circumstances of this case.

                           DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury of all issues so triable.

Respectfully submitted this 8th day of February, 2021.


                                     /s/ Carlos V. Leach
                                     Carlos V. Leach, Esq.
                                     Florida Bar No.: 0540021
                                     The Leach Firm, P.A.
                                     631 S. Orlando Avenue, Suite 300
                                     Winter Park, FL 32789
                                     Telephone: (407) 574-4999
                                     Facsimile: (833) 423-5864
                                     Email: cleach@theleachfirm.com
                                     Email: npacheco@theleachfirm.com

                                     Attorneys for Plaintiff




                                       16
